958 A.2d 1040 (2008)
Harry RIDDLE, Petitioner
v.
WORKERS' COMPENSATION APPEAL BOARD (ALLEGHENY CITY ELECTRIC, INC.), Respondents.
No. 96 WAL 2008.
Supreme Court of Pennsylvania.
October 14, 2008.

ORDER
PER CURIAM.
AND NOW, this 14th day of October, 2008, the Petition for Allowance of Appeal is GRANTED with respect to the following question as rephrased for clarity:
Under Section 306(b) of the Worker's Compensation Act, 77 P.S. § 512(2), may an employer meet its burden of proof to justify modification of an award of workers' compensation benefits to an injured non-resident employee, based on an earning power assessment which focused on the location of the employee's residence, as opposed to the location where the injury occurred?